Name: Regulation (EU) 2017/1951 of the European Parliament and of the Council of 25 October 2017 amending Regulation (EU) No 99/2013 on the European statistical programme 2013-17, by extending it to 2020 (Text with relevance for the EEA and for Switzerland. )
 Type: Regulation
 Subject Matter: economic geography;  information technology and data processing;  economic analysis;  European construction
 Date Published: nan

 31.10.2017 EN Official Journal of the European Union L 284/1 REGULATION (EU) 2017/1951 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 25 October 2017 amending Regulation (EU) No 99/2013 on the European statistical programme 2013-17, by extending it to 2020 (Text with relevance for the EEA and for Switzerland) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 338(1) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Reliable, relevant evidence based on timely and publicly available European statistics that can be used for policy-making is essential for measuring the progress of and evaluating the efficiency of the Union's policies and programmes, especially in the context of the Europe 2020 Strategy set out in the Commission Communication of 3 March 2010 entitled Europe 2020: A strategy for smart, sustainable and inclusive growth (Europe 2020) and the Commission's Agenda for Jobs, Growth, Fairness and Democratic Change. (2) European statistics should take a comprehensive Union-wide approach that provides accurate data to assist further integration processes in the Union. (3) The availability of reliable, comprehensive European statistics is an important public good that benefits decision-makers, researchers and the public. (4) A good balance between economic and social goals in the European Semester is particularly important for the sustainability and legitimacy of the Economic and Monetary Union. Accordingly, social and employment goals have become more prominent in the European Semester, with both country reports and country-specific recommendations assessing social and employment challenges and promoting policy reforms based on best practice. To that end, social statistics are of particular importance. (5) Under Regulation (EC) No 223/2009 of the European Parliament and of the Council (3), the European statistical programme (the programme) is to provide the framework for the development, production and dissemination of high-quality European statistics, setting out the main fields and objectives of the actions envisaged for a period corresponding to that of the multiannual financial framework. The programme should be implemented by individual statistical actions in accordance with Article 14 of Regulation (EC) No 223/2009. Annual work programmes should be based on the programme. (6) Regulation (EU) No 99/2013 of the European Parliament and of the Council (4) only covers the period from 2013 to 2017, whereas the current multiannual financial framework extends to 2020. That Regulation should therefore be amended without delay to extend the programme to 2020 and to fill statistical gaps where urgently required. (7) In the context of the Commission's Better Regulation Agenda, Union policies should increasingly be designed and monitored on the basis of reliable evidence that has a solid statistical basis. European statistics have a distinct role to play in that respect, and can make a real difference, especially in policy areas where analytical value based on reliable data and responsiveness are key for policies to be successful. (8) High-quality statistics are therefore crucial to achieving better results and to contributing to a better Europe. Greater efforts should be made to boost investment in official statistics at both the European and national level. The programme should also provide guidance on priority policy areas, capacity-building and the ongoing reprioritisation. Furthermore, in order to ensure a harmonised approach to achieving the objectives of this Regulation, cooperation with international organisations should be strengthened. (9) Action should be taken to tackle the most urgent statistical gaps, to increase timeliness and to support political priorities and economic policy coordination throughout the European Semester. The Commission (Eurostat) should also provide new population projections in close cooperation with national statistical institutes, including as regards migration flows, in order to update the analyses of the social, economic and budgetary implications of population ageing and of economic inequalities. (10) To support efficient policy-making, indicators should be published in a timely manner. In accordance with Article 12 of Regulation (EC) No 223/2009, the Commission (Eurostat) should communicate publicly on timeliness, including the provision of relevant information in respect of any insufficient timeliness that might occur, as an aspect of the statistical quality. (11) Experimental ecosystem accounts and climate change statistics, including those relevant to climate change adaptation and footprints, should be further developed using existing data. The European Energy Union and the 2030 climate and energy framework, which aim to make the Union's economy and energy system more competitive, efficient, secure and sustainable, will require new statistics on energy consumption, energy efficiency, renewable energy sources, energy dependence and security of supply, as well as new statistics on the circular economy. (12) High-quality statistics developed, produced and disseminated under the programme, in particular statistics on innovation, research and development, social statistics, environmental statistics as well as energy and transport statistics should allow the monitoring of objectives and targets of the United Nations 2030 Agenda for Sustainable Development that are to be set at the Union and Member State level and, in that way, contribute to the achievement of those objectives and targets. (13) Progress should be made in improving qualitative and quantitative information that contributes to the exhaustiveness of national accounts and thus allows for better estimates of the tax gap and tax avoidance. (14) The extension of the programme is an opportunity that should be taken to make adaptations and reflect the new orientations, in particular in line with the European Statistical System (ESS) Vision 2020, to complement the existing objectives, ongoing prioritisation and the availability of data in a context where the Union is facing important challenges in terms of economic development and social cohesion. It should ensure continuedcooperation between the Commission (Eurostat) and the national statistical institutes, and should ensure regular dialogues with the European Statistical Advisory Committee established by Decision No 234/2008/EC of the European Parliament and of the Council (5). It should also ensure the coordination between the ESS and the European System of Central Banks. The Commission (Eurostat) should monitor Member States' compliance with the European Statistics Code of Practice (Code of Practice). (15) It is particularly important to measure pockets of high unemployment, including youth unemployment in cross-border regions. (16) An appropriate increase in the budget for statistics at Union level should support the changes to the programme and the ongoing efficiency work of the ESS by bringing significant added value and results for the improvement of the quality of data through large scale projects, structural leverage effects and economies of scale that can improve statistical systems across Member States. (17) This Regulation lays down a financial envelope for the extension of the programme to cover the period from 2018 to 2020, which is to constitute the prime reference amount, within the meaning of point 17 of the Interinstitutional Agreement of 2 December 2013 between the European Parliament, the Council and the Commission on budgetary discipline, on cooperation in budgetary matters and on sound financial management (6), for the European Parliament and the Council during the annual budgetary procedure. (18) In extending the programme, the Commission (Eurostat) should give particular consideration to the consequences of the withdrawal of a Member State from the Union. (19) Since the objective of this Regulation, namely to extend the programme to cover the period from 2018 to 2020, cannot be sufficiently achieved by the Member States but can rather, by reason of the scale and effects of the action, be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve that objective. (20) In accordance with Regulation (EC) No 223/2009, the draft proposal for an extension of the programme to cover the period from 2018 to 2020 has been submitted for prior examination to the European Statistical System Committee (ESSC), the European Statistical Advisory Committee and the Committee on Monetary, Financial and Balance of Payments Statistics established by Council Decision 2006/856/EC (7). (21) Regulation (EU) No 99/2013 should be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 99/2013 is amended as follows: (1) in Article 1, the following paragraph is added: The programme shall be extended to cover the period from 2018 to 2020.; (2) Article 3 is replaced by the following: Article 3 Scope This Regulation provides the programming framework for the development, production and dissemination of European statistics, the main fields and the objectives of the actions envisaged for the period from 2013 to 2020, in accordance with Articles 13 and 14 of Regulation (EC) No 223/2009.; (3) in Article 7(1), the following subparagraph is added: The financial envelope for the implementation of the programme for 2018 to 2020 shall be EUR 218,1 million, covered by the programming period 2014 to 2020.; (4) Article 9 is replaced by the following: Article 9 Annual work programmes In order to implement the programme, the Commission shall adopt annual work programmes which shall satisfy the requirements laid down in Article 17 of Regulation (EC) No 223/2009 and which shall set out the objectives pursued and the expected results, in accordance with the general and specific objectives referred to in Article 4(1) and (2) of this Regulation. The Commission shall ensure that an appropriate emphasis is placed on actions aimed at promoting compliance with the Code of Practice. Each annual work programme shall be communicated to the European Parliament for information purposes.; (5) Article 13 is replaced by the following: Article 13 Protection of the financial interests of the Union 1. The Commission shall take appropriate measures to ensure that, when activities financed under this Regulation are implemented, the financial interests of the Union are protected by the application of preventive measures against fraud, corruption and any other illegal activities, by effective checks and, if irregularities are detected, by the recovery of the amounts wrongly paid and, where appropriate, by effective, proportionate and dissuasive administrative and financial penalties. 2. The Commission or its representatives and the Court of Auditors shall have the power of audit, on the basis of documents and of on-the-spot inspections, over all grant beneficiaries, contractors and subcontractors who have received Union funds under the programme. 3. The European Anti-Fraud Office (OLAF) may carry out investigations, including on-the-spot checks and inspections, in accordance with the provisions and procedures laid down in Regulation (EU, Euratom) No 883/2013 of the European Parliament and of the Council (*1) and Council Regulation (Euratom, EC) No 2185/96 (*2), with a view to establishing whether there has been fraud, corruption or any other illegal activity affecting the financial interests of the Union in connection with a grant agreement or grant decision or a contract funded under the programme. 4. Without prejudice to paragraphs 1, 2 and 3, cooperation agreements with third countries and with international organisations, contracts, grant agreements and grant decisions resulting from the implementation of this Regulation shall contain provisions expressly empowering the Commission, the Court of Auditors and OLAF to conduct such audits and investigations, in accordance with their respective competence. 5. Without prejudice to paragraphs 1, 2 and 3, where the implementation of an action is outsourced or sub-delegated, in whole or in part, or where it requires the award of a procurement contract or financial support to be given to a third party, the contract, grant agreement or grant decision shall include the contractor's or beneficiary's obligation to impose on any third party involved the explicit acceptance of those powers of the Commission, the Court of Auditors and OLAF. (*1) Regulation (EU, Euratom) No 883/2013 of the European Parliament and of the Council of 11 September 2013 concerning investigations conducted by the European Anti-Fraud Office (OLAF) and repealing Regulation (EC) No 1073/1999 of the European Parliament and of the Council and Council Regulation (Euratom) No 1074/1999 (OJ L 248, 18.9.2013, p. 1)." (*2) Council Regulation (Euratom, EC) No 2185/96 of 11 November 1996 concerning on-the-spot checks and inspections carried out by the Commission in order to protect the European Communities' financial interests against fraud and other irregularities (OJ L 292, 15.11.1996, p. 2).;" (6) Article 15 is amended as follows: (a) the following paragraph is inserted: 2a. By 31 December 2019, the Commission (Eurostat) shall submit a progress report on the implementation of the programme to the ESSC. That report shall detail the Commission's (Eurostat) view on the outlook for the programme within the multiannual financial framework starting in 2021. That report shall also be submitted to the European Parliament and to the Council.; (b) paragraph 3 is replaced by the following: 3. By 31 December 2021, the Commission shall, after consulting the ESSC and the European Statistical Advisory Committee, submit a final evaluation report on the implementation of the programme to the European Parliament and to the Council. The report shall in particular evaluate: (a) the outcome of the reprioritisation and cost evaluation of statistical products; (b) the actions taken by the ESS to reduce the implementation and production costs for Member States and to limit the overall burden stemming from the statistical projects and fields covered by the programme; (c) the progress on rendering access to official statistics easier and more user-friendly, including the provision of data on the Eurostat website; and (d) the progress on the improvement of data availability, including on social economy activities and on the Europe 2020 indicators.; (7) the Annex to Regulation (EU) No 99/2013 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 25 October 2017. For the European Parliament The President A. TAJANI For the Council The President M. MAASIKAS (1) OJ C 75, 10.3.2017, p. 53. (2) Position of the European Parliament of 14 September 2017 (not yet published in the Official Journal) and decision of the Council of 9 October 2017. (3) Regulation (EC) No 223/2009 of the European Parliament and of the Council of 11 March 2009 on European statistics and repealing Regulation (EC, Euratom) No 1101/2008 of the European Parliament and of the Council on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities, Council Regulation (EC) No 322/97 on Community Statistics, and Council Decision 89/382/EEC, Euratom establishing a Committee on the Statistical Programmes of the European Communities (OJ L 87, 31.3.2009, p. 164). (4) Regulation (EU) No 99/2013 of the European Parliament and of the Council of 15 January 2013 on the European statistical programme 2013-17 (OJ L 39, 9.2.2013, p. 12). (5) Decision No 234/2008/EC of the European Parliament and of the Council of 11 March 2008 establishing the European Statistical Advisory Committee and repealing Council Decision 91/116/EEC (OJ L 73, 15.3.2008, p. 13). (6) OJ C 373, 20.12.2013, p. 1. (7) Council Decision 2006/856/EC of 13 November 2006 establishing a Committee on monetary, financial and balance of payments statistics (OJ L 332, 30.11.2006, p. 21). ANNEX The Annex to Regulation (EU) No 99/2013 is amended as follows: (1) the title of the Annex is replaced by the following: Statistical infrastructure and objectives of the European statistical programme 2013 to 2020; (2) the introduction is amended as follows: (a) the first and second paragraphs are replaced by the following: The implementation of Union policies requires high-quality, comparable and reliable statistical information about the economic, social, territorial and environmental situation in the Union and its components at national and regional level. European statistics are also indispensable for the Union, allowing the general public and European citizens to understand and to participate in the democratic process and debate about the present state and future of the Union. The programme provides for the legislative framework for the development, production and dissemination of European statistics over the period from 2013 to 2020.; (b) the fourth paragraph is replaced by the following: Statistics developed, produced and disseminated under the programme contribute to the implementation of the Union's policies as reflected in the TFEU and Europe 2020 and its respective flagship initiatives, as well as other policies set out in the Commission's strategic priorities.; (3) in Objectives, objective 1 is replaced by the following:  Objective 1: provide statistical information in a timely and cost-effective manner, without unnecessary duplication of effort, to support the development, monitoring and evaluation of the policies of the Union properly reflecting priorities, while keeping a balance between economic, social, territorial and environmental fields and serving the needs of the wide range of users of European statistics, including other decision-makers, researchers, businesses and European citizens in general;; (4) part I. Statistical Outputs is amended as follows: (a) in point 1.1. Europe 2020, the first paragraph is replaced by the following: Endorsement of Europe 2020 has to a large extent shaped the strategic agenda for Union and national policies in the years ahead. Within that agenda, a number of targets and initiatives for which statistical indicators have to be delivered by the ESS have been agreed in a number of areas, such as: improving the conditions for innovation; research and development; promoting decent jobs; promoting gender equality; meeting Union climate change and energy objectives; resource efficiency; improving education levels, including reducing early school leaving; increasing lifelong vocational training and learning mobility; healthy and active ageing; promoting social inclusion; and reducing poverty. Where appropriate, gender-disaggregated statistics are needed in order to understand what gender-based discrimination involves, with a focus on gender-based violence.; (b) objective 1.1.1 is amended as follows: (i) the first paragraph is replaced by the following: Provide high-quality statistical information, which shall be made available in a timely manner for the European Semester, to monitor the implementation of Europe 2020. New indicators shall, to the extent possible, be based on available statistical data.; (ii) the fourth indent of the second paragraph is replaced by the following:  employment indicators distinguishing between part-time and full-time employment and between fixed-term contracts and permanent contracts, as well as indicators on unemployment that take into account people in activation policies such as training. These indicators should also include data on gender divides.; (c) in objective 1.2.1, the second indent of the second paragraph is replaced by the following:  providing statistical input for an enhanced Stability and Growth Pact specifically aimed at the production and provision of high-quality statistics on government deficit and debt;  providing statistical input for efficiently monitoring economic inequalities;; (d) objective 1.3.1 is amended as follows: (i) the first paragraph is replaced by the following: Enhance the indicators and statistical information available on economic globalisation and global value chains for Union decision-makers and for the public. That information should make for a better understanding of the economic, social and environmental impact of globalisation.; (ii) the third indent of the second paragraph is replaced by the following:  the provision of data that allow for an analysis of the positive and negative consequences for the Union market, in particular the Union labour market;  the analysis of the global value chains, possibly through appropriate input/output tables, and foreign trade and business statistics, including micro-data linking; and the coordination of outputs of this analysis with the international initiatives of Union interest; and; (e) point 2. Accounting frameworks is replaced by the following: 2. Accounting frameworks The Commission Communication of 20 August 2009 entitled GDP and beyond: Measuring progress in a changing world  ( GDP and beyond ), and the publication of the Stiglitz-Sen-Fitoussi Report on the Measurement of Economic Performance and Social Progress, have given new impetus to the key challenge for the ESS, namely how to achieve better statistics on cross-cutting issues and more integrated statistics to describe complex social, environmental and economic phenomena beyond the traditional measures of economic output. Work on GDP and beyond within the ESS focuses on three priority areas: statistics on the household sector and statistics measuring the distribution of income, consumption and wealth; measuring quality of life in a multidimensional way; and measuring environmental sustainability. The new worldwide Sustainable Development Goals adopted in 2015 provide further impetus. The European System of National and Regional Accounts (ESA) offers an integrated and consistent framework for all economic statistics that should be complemented by other indicators in order to provide more comprehensive information for policy- and decision-making. Full implementation of the ESA 2010 will be supported by regular quality and compliance assessments, taking into account the progressive expiry of derogations until 2020, leading to further improvements in the timeliness and availability of indicators.; (f) point 2.1. Economic and social performance is replaced by the following: 2.1. Economic and social performance The economic crisis has reinforced the need to have high-quality macroeconomic indicators in order to better understand and analyse economic fluctuations as well as to better understand and analyse the evolution of economic inequalities and their effects on society, thereby facilitating the decision-making process. Increasingly globalised production makes it necessary to develop a consistent framework that facilitates the interpretation and integration of statistics from different areas.; (g) in objective 2.1.1, the second paragraph is amended as follows: (i) the second indent is replaced by the following:  the production of indicators on income, consumption and wealth distribution across households, and the reconciliation of national accounts aggregates with household survey data or administrative data;; (ii) the fourth indent is replaced by the following:  the reinforcement of links with national accounts in the areas of social protection, health and education;  the development of a framework for measuring quality of life, reinforcing the household perspective in national accounts;  the development of GDP and beyond related indicators measuring environmental sustainability and external effects with a national account perspective;; (iii) the following indents are inserted after the fifth indent:  the further development of timely social indicators, including advanced techniques for nowcasting and flash estimates;  the support for international data sharing for macroeconomic data to reduce the burden for data producers and improve the availability of comparable and consistent data to users;  the development and fine-tuning of aggregated indicators of income and aspects of wealth inequality;  the measurement and analysis of gender inequality, including the wage gap;; (h) in objective 2.1.2, the last indent of the second paragraph is replaced by the following:  the availability and extension of harmonised housing price statistics for all Member States.; (i) in objective 2.2.1, the second paragraph is replaced by the following: The objective will be implemented by:  the further development of a coherent system of environmental accounts as satellite accounts  to the main national accounts, providing information on atmospheric emissions, energy consumption, flows of natural resources, trade in raw materials, environmental taxation and environmental protection expenditure, possibly including green growth/procurement;  the further development of experimental ecosystem accounts that would allow the use of existing data, including those compiled by Union institutions, bodies, offices or agencies as part of a long-term data integration initiative;  the further development work to better use existing data collections for climate change-related statistics; and  the further development of indicators measuring environmental footprints  based on existing data.; (j) objective 3.1.1 is amended as follows: (i) the first paragraph is replaced by the following: Increase the efficiency and effectiveness of statistical production processes. In line with the Better Regulation Agenda, the existing legislation relating to the pillar of business statistics needs to be streamlined. In this context, due consideration should be given to the limited resources available to producers and to the overall burden on respondents in line with the Commission Regulatory Fitness and Performance Programme (REFIT). Provide high-quality statistics on key areas where enterprises are the centre of interest, such as business statistics, short-term indicators, their investment in human capital and skills, international transactions, globalisation, internal market monitoring, research, development and innovation, and tourism. Special attention should be paid to the availability of data in high value-added industrial and services sectors, in particular in the green, digital, collaborative, health, education and social economies.; (ii) the first indent of the second paragraph is replaced by the following:  the reuse of data available in the statistical system or in society, the putting in place of a common legal basis for business statistics and the production of a common infrastructure and of common tools;; (k) objective 3.2.1 is amended as follows: (i) the first paragraph is replaced by the following: Provide statistics on the main areas of social policy where the citizen is the centre of interest, such as: well-being; sustainability; social cohesion; poverty; inequalities; demographic challenges, in particular population ageing, depopulation, population dispersion and migration; the labour market; education and training, including childhood education, adult learning, vocational training and learning mobility of young people; culture, physical activity; quality of life; safety; health; disability; consumption; free movement and the internal market; mobility of young people; technological innovation and new lifestyle choices. Where appropriate, those statistics shall be disaggregated by gender for groups that are of special interest to social policy-makers. Priorities shall be set in accordance with Article 6. In line with the Better Regulation Agenda, the existing legislation relating to the pillar of social statistics needs to be streamlined. In this context, due consideration should be given to the limited resources available to producers and to the overall burden on respondents in line with REFIT.; (ii) the fourth indent of the second paragraph is replaced by the following:  the provision of statistics on inequalities of income, with indicators such as the Gini index and the evolution of the top deciles of income distribution providing a comparable national headline indicator, as well as data on inequalities of access to basic goods and services;; (iii) the seventh indent of the second paragraph is replaced by the following:  the implementation of actions of the work programme on mainstreaming of migration statistics taking into account new challenges, in particular international developments;  the provision of population projections and of their annual updates;  the development of comprehensive indicators on the situation of migrants within the Union;  further cooperation with specialised agencies and organisations concerning the situation of refugees;  the development of a methodology for a voluntary survey on gender-based violence, in cooperation with the European institutions, bodies, offices and agencies acting in this field;  the putting in place of a common legal basis for social statistics and the production of a common infrastructure and of common tools;; (l) in point 3.3. Geospatial, environmental, agricultural and other sectoral statistics, the third paragraph is replaced by the following: Agriculture will remain an important Union policy area. The Common Agricultural Policy underlines the need for viable food production, for sustainable management of natural resources and climate action and for balanced territorial development, which are the main objectives of that policy. Focus will be on the environmental, biodiversity/ecosystem-related, economic, human health and safety and social dimensions.; (m) objective 3.3.1 is amended as follows: (i) the first paragraph is replaced by the following: Support evidence-based policy-making by a more flexible and increased use of spatial information combined with social, territorial, economic and environmental statistical information for regions, regional typologies, cities and the degree of urbanisation.; (ii) the following indents are added to the second paragraph:  the implementation of land use and land cover statistics;  the coordination of statistical data for regions, cities and territorial typologies.; (n) objective 3.3.3 is amended as follows: (i) the following paragraph is inserted after the first paragraph: In line with the European Energy Union  priority of the Commission, and, to the greatest possible extent based on existing data, particular focus will be given to statistics related to energy consumption, energy efficiency, renewable energy sources, energy dependence, aspects of energy poverty and security of supply and the circular economy. Furthermore, energy statistics will need to support the 2030 climate and energy framework that aims to make the Union's economy and energy system more competitive, secure and sustainable.; (ii) the following indent is added to the second paragraph:  energy dependence and security of supply.; (o) objective 3.3.4 is amended as follows: (i) the first paragraph is replaced by the following: Provide agriculture, fisheries and forestry statistics for the development and monitoring of the Common Agricultural and Fisheries Policies, reflecting key Union strategic objectives related to sustainability, as well as to rural development, by carrying out regular activities related to the development, production and dissemination of statistics. In line with the Better Regulation Agenda, the existing legislation relating to the agricultural statistics needs to be streamlined. In this context, due consideration should be given to the limited resources available to producers and to the overall burden on respondents in line with REFIT.; (ii) the following indents are added to the second paragraph:  the preparation and implementation of the agricultural census scheduled for 2020;  the putting in place of a common legal basis for agriculture related statistics and the production of a common infrastructure and of common tools.; (5) part II. Production Methods of European Statistics is amended as follows: (a) the introductory paragraph is replaced by the following: The ESS is currently facing a number of challenges. The expectations on the scope, quality and comparability of European statistics are increasing. With globalisation, a complex reality has emerged that has to be captured by official statistics and raises methodological challenges. The ever increasing availability of data from private and public providers offers the potential to improve the timeliness and relevance of official statistics as well as to reduce response burden. To face these challenges, while at the same time confronted with constraints on resources, the ESS will gradually implement strategic goals defined in the ESS Vision 2020, building upon a holistic approach to reach quality and efficiency gains:  to engage proactively in a regular dialogue with users to understand their needs more deeply, recognising that different user groups have different needs that need to be addressed correctly;  to provide high quality products and services and apply a quality approach to the management, organisation, and governance of the ESS;  to base statistical products and services on both traditional surveys and other sources, including administrative data, geospatial and, where possible, big data;  to get access to new data sources, create methods and find suitable technology in order to use such data sources to produce European statistics in a reliable way;  to improve the efficiency of statistical production by further intensifying the sharing of knowledge, experiences and methodologies but also by sharing tools, data, services and resources where appropriate and duly justified. The collaboration will be based on agreed standards and common elements of technological and statistical infrastructure;  to implement a dissemination and communication strategy for European statistics which is flexible enough to adapt to emerging technologies, gives guidance in a world of data revolution and serves as a reliable pillar of democracy.; (b) in objective 1.1, the first indent of the third paragraph is replaced by the following:  the introduction of new integrated, effective and fit-for purpose quality assurance mechanism based on the Code of Practice and the ESS Quality Assurance Framework;  the assessment of compliance with the Code of Practice;; (c) objective 4.1 is amended as follows: (i) the following paragraph is inserted before the first paragraph: European citizens should be able to draw easily and without obstacles on European statistics to enable them to use such data for their education and decision-making. That objective will be implemented by enhancing the user-friendliness of European statistics and by facilitating access to data. Special attention should be paid to easy retrievability and convertibility of statistical data for practical use, including through graphs and maps. More citizens should benefit from European statistics, thereby contributing effectively to enhancing the dissemination of statistical information throughout society.; (ii) the following indent is added to the fifth paragraph:  the identification of current and future data requirements to provide multi-purpose and customised end-user products and services.; (d) in objective 5.1, the following indent is inserted after the third indent of the fourth paragraph:  the analysis of needs for new skills related to data science and their integration into training programmes;; (6) in part III. Partnership, the following indents are inserted after the fourth indent of the second paragraph of objective 1.4:  raising European citizens' awareness of the importance of official statistics and the communication of these statistics to all stakeholders by celebrating European Statistics Day on 20 October each year;  disseminating relevant statistical data to support the European Neighbourhood Policy and the respective Association Agreements;  promoting European values and initiatives such as the Code of Practice, the ESS Quality Assurance Framework, and standardisation and harmonisation approaches to third countries and regions;.